Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions.
DETAILED ACTION
This office action is in response to application filed on March 10, 2020. Claims 1-20 are currently pending in the application.

Continuity Information
This application is a continuation of and claims the benefit of U.S Application No. 16/199,463, filed on November 26, 2018 (now U.S. Patent No. 10,937,306), which application claims the benefit of and is a continuation of U.S Application No. 15/900,342 filed on February 20, 2018 (now U.S. Patent No. 10,922,958), which application claims the benefit of and is a continuation of U.S Application No.15/789,547, filed on October 20, 2017 (now U.S. Patent No. 10,325,486), which application claims the benefit of and is a continuation of U.S Application No.15/259,847, filed on September 8, 2016 (now U.S. Patent No. 9,842,492), which application claims the benefit of and is a continuation of U.S Application No.14/136,023, filed on December 20, 2013 (now U.S. Patent No. 9,449,500), which application claims the benefit of and is a continuation-in-part of U.S. Application No. 13/899,671, filed on May 22, 2013 (now U.S. Patent No. 9,437,105), which application claims the benefit of and is a continuation of U.S Application 

                                                             Drawings
The drawings filed on 03/10/2020 are objected to under 37 CFR 1.83(a) because the drawings must show every feature of the invention specified in the claims.  Therefore, the claim(s) feature(s) "a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions" must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.


Claims 1-20 are rejected under 35 U.S.C. 112 (a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the claimed invention.  
As of independent claims 1, 8, and 15, the limitations " 10determining one or more actions to be performed by the switching device in response to receiving the notification using a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions; and performing the one or more actions" is not disclosed in the specification as originally filed. 
	The specification describes that a setup application of a UCE device (i.e., a switching device) may be used to establish desired appliance configurations for a series of possible media consuming activities, such as "watch TV," "watch a movie," "listen to music," etc. The specification further describes that the setup application uses the identification of the content source device for the media consuming activity, the content sink device for the media consuming activity, and a content route to construct an activity matrix. The constructed activity matrix is then usable by the device to automatically cause content to be provided from a content source device to a content sink device when a content consuming activity is initiated by a user, whether via a direct command, the placement of a source device into a given state, such as powered on, or the like. (See, e.g., page 16, lines 6-22, page 19, line 7-page 21, line 15, and figs. 7, 9-12 and 14). However, the constructed activity matrix (as illustrated in figure 11) or a command matrix (as illustrated in figure 7) do not describe any notification-to-action mapping. There is no disclosure of a notification-to-action mapping that allows the switching/UCE device to map a plurality of different one or more notifications to a plurality of different one or more actions, as mentioned in independent claims 1, 8, and 15. Additionally, a person skill in the art would not recognize what a notification-to-action mapping (e.g., a data structure, table, matrix, etc.) may comprise that is used to determine which action(s) are to be performed. Therefore, the written description fails to provide adequate support for the claimed invention. Similarly, the specification fails to disclose the limitations “wherein the notification indicates that a particular data has been detected in a video stream being provided by a one of the plurality of source devices”, as recited in claims 2, 9, and 16
Note, the parent applications that the instant application claims priority from, and/or the references relied upon that are incorporated by reference also fail to meet the written description requirement. The Applicant is requested to clearly point out where the support for the subject matter may be found in the original filed specification in reply to this Office Action.
Claims 2-7, 9-14, and 16-20 are rejected because of their dependency on previously rejected claims 1, 8, and 15.

Notice re prior art available under both pre-AIA  and AIA 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(b) the invention was patented or described in a printed publication in this or a foreign country or in public use or on sale in this country, more than one year prior to the date of application for patent in the United States.

Claims 1, 3-8, 10-15, and 17-20 are rejected under pre-AIA  35 U.S.C. 102(b) as being anticipated by Stecyk et al. (U.S Publication No. 2002/0174270 A1; hereinafter “Stecyk”).

As per claim 1, Stecyk discloses a method performed by a switching device that comprises a plurality of audio/video (AV) ports and a switch circuit that is operable to selectively connect any one of a plurality of 5source devices, each of which is connected to a corresponding one of the plurality of AV ports, to a sink device that is connected to another one of the plurality of AV ports (e.g. see figs. 5, 11a, 11b; para. [0012]-[0013], [0047] & [0085]-[0111]: A method of controlling a network system comprising the steps of receiving event signals (e.g. user input commands) at a central control unit of a network system, wherein the network system comprises a mix of 1394 and IR controlled input devices, and translating the user input commands to device appropriate output messages comprising device specific IR code), the method comprising:
processing at least one of a notification received via a network interface of the switching device or a notification generated by the switching device (e.g. para. [0070], [0100]-[0101] & [0107]-[0108]: The UIM 111, which provides the context sensitive macro capabilities of the DM 110, interprets and translates incoming event signal commands [interpreted as a notification] from the remote 20 or TV control panel and, based on stored configuration data and current system state information, instructs the 1394, IRC and TVC modules 120,130 and 140, as to what actions to take);
10determining one or more actions to be performed by the switching device in response to receiving the notification using a notification-to-action mapping that maps a plurality of different one or more notifications to a plurality of different one or more actions; and performing the one or more actions (e.g. para. [0070]-[0073] & [0101]: “Based on the current system state information and device command, the DMS 116 queries the DCL 117 and DIL 118 for connection, I/O port, operation information and the like contained in the DCO/DMOs and DIOs, and then formulates an appropriate message, which it transmits to the TVCM 140 instructing the TVCM 140 to have the TV micro 105 switch the video input port from the port for D-VHS VCR 41, i.e., the 1394 port, to the port to which the IRC DVD player 34 is connected.”).

As per claim 3, claim 1 is incorporated and Stecyk discloses: wherein the notification is received from one or more devices communicatively coupled to the switching device (e.g. fig. 1; para. [0046], [0070] & [0101]: remote 20 or TV control panel 16). 

As per claim 4, claim 3 is incorporated and Stecyk discloses: wherein the one or more devices communicatively coupled to the switching device comprises a mobile device (e.g. fig. 1; para. [0046]: “the DTV 12 includes a screen 11 with main 13 and sub 14 (e.g., PIP, POP, etc.) video outputs, audio output 15 and a control panel 16 and numerous I/O ports to which input devices may be connected, and is preferably adapted to be controlled remotely by IR signals transmitted from a remote control device 20. Alternatively, the DTV 12 may be adapted to be controlled remotely by wireless RF transmissions, by voice commands via a voice recognition system, through a dial up modem connection, through an internet connection, through a USB connection using a keyboard or mouse, and the like.”).

As per claim 5, claim 3 is incorporated and Stecyk discloses: wherein the one or more devices communicatively coupled to the switching device comprises a smart appliance (e.g. fig. 1; para. [0046]: “the DTV 12 includes a screen 11 with main 13 and sub 14 (e.g., PIP, POP, etc.) video outputs, audio output 15 and a control panel 16 and numerous I/O ports to which input devices may be connected, and is preferably adapted to be controlled remotely by IR signals transmitted from a remote control device 20. Alternatively, the DTV 12 may be adapted to be controlled remotely by wireless RF transmissions, by voice commands via a voice recognition system, through a dial up modem connection, through an internet connection, through a USB connection using a keyboard or mouse, and the like.”).   

As per claim 6, claim 1 is incorporated and Stecyk discloses: wherein the one or more actions comprise switching to a port of 5the plurality of AV ports to which a source device of the plurality of source devices that is configured to perform at least one of the one or more actions is coupled (e.g. para. [0101]: “Based on the current system state information and device command, the DMS 116 queries the DCL 117 and DIL 118 for connection, I/O port, operation information and the like contained in the DCO/DMOs and DIOs, and then formulates an appropriate message, which it transmits to the TVCM 140 instructing the TVCM 140 to have the TV micro 105 switch the video input port from the port for D-VHS VCR 41, i.e., the 1394 port, to the port to which the IRC DVD player 34 is connected.”).  

As per claim 7, claim 1 is incorporated and Stecyk discloses: wherein the one or more actions comprise causing a source device of the plurality of source device to playback content (e.g. para. [0101]).

Claims 8 and 10-14 are drawn to a switching device (apparatus) claims which correspond to method claims 1 and 3-7. Therefore claims 8 and 10-14 are rejected for the same reasons as claims 1 and 3-7 above for having similar limitations and being similar in scope.

Claims 15 and 17-20 are drawn to system claims which correspond to method claims 1 and 3-6. Therefore claims 15 and 17-20 are rejected for the same reasons as claims 1 and 3-6 above for having similar limitations and being similar in scope.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.
	
	Claims 2, 9, and 16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Stecyk in view of Quan et al. (U.S Publication No. 2004/0228605 A1; hereinafter “Quan”).

As per claim 2, claim 1 is incorporated and Stecyk does not explicitly disclose: wherein the notification indicates that a particular data has been detected in a video stream being provided by a one of the plurality of source devices.
  However, in the same art of video signal processing, Quan discloses: wherein the notification indicates that a particular data has been detected in a video stream being provided by a one of the plurality of source devices (e.g. see para. [0066] & [0100]: a commercial detection system which includes sensing the audio information to provide for commercial detection such as for example in a commercial skip system of the type which detects an increase in audio signal level as well as a change in the video signal level to determine the presence of a commercial).
Therefore, it would have been obvious to someone of ordinary skill in the art at the time of the claimed invention to implement in the method of Stecyk the known technique of providing a notification indicating that a particular data has been detected in a video stream being provided by a one of the plurality of source devices, as taught by Quan, in order to simply allow skipping the commercials included in the program video of source in the course of a recording or playback process.

Claim 9 is drawn to a switching device (apparatus) claim which corresponds to method claim 2. Therefore claim 9 is rejected for the same reasons as claim 2 above for having similar limitations and being similar in scope.

Claim 16 is drawn to a system claim which correspond to method claim 2. Therefore claim 16 is rejected for the same reasons as claim 2 above for having similar limitations and being similar in scope.
 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to PTO-892, Notice of References Cited for a listing of analogous art.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADNAN AZIZ whose telephone number is (571) 270-7536, (Fax: 571-270-8536).  The examiner can normally be reached on Monday - Friday (9am - 6pm Eastern Time).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CURTIS KUNTZ can be reached on 571-272-7499.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ADNAN AZIZ/Primary Examiner, Art Unit 2687